ON SUPERVISORY WRITS TO THE SIXTEENTH JUDICIAL DISTRICT COURT, PARISH OF ST. MARTIN PER CURIAM: | granted in part. If it has not already done so, the district court is ordered to provide relator with free copies of the court documents to which he is entitled as of right. State ex rel. Simmons v. State, 93-0275 (La. 12/16/94), 647 So.2d 1094. In all other respects, the writ is denied. Cf. Carmona v. Wallace, 94-0885, p.2 (La. App. 4 Cir. 11/17/94), 645 So.2d 1300, 1300 (“The District Attorney may, in his discretion, furnish copies free of charge or at a reduced rate to indigents, but there is no requirement that he do so.”)(emphasis in original). CLARK, J., would deny.